Citation Nr: 0125790	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-25 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from January 1943 
to November 1945.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Montgomery, Alabama (hereinafter RO).

By correspondence received by the RO in November 2000, the 
veteran raised the issue of entitlement to an increased 
rating for his service-connected left shoulder disorder, as 
well as the issue of whether new and material evidence had 
been submitted to reopen the claim of entitlement to 
arthritis of the left shoulder.  These issues have not been 
adjudicated by the RO and are therefore referred to the RO 
for such adjudication.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  This act introduces 
several fundamental changes into VA's adjudication process 
which impact on the veteran's claim of entitlement to an 
initial evaluation in excess of 30 percent for post-traumatic 
stress disorder.  As these procedures are more favorable to 
the veteran than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Service connection for post-traumatic stress disorder was 
granted by a rating decision in May 1999, and a disability 
rating of 10 percent was assigned, effective March 5, 1999, 
the date of receipt of the veteran's claim.  The veteran 
perfected a timely appeal as to the disability rating 
assigned.  Thereafter, the disability rating for 
post-traumatic stress disorder was increased to 30 percent, 
effective March 5, 1999.  As the veteran perfected an appeal 
to the assignment of the initial rating for post-traumatic 
stress disorder following the award of service connection for 
that disorder, VA is required to evaluate all the evidence of 
record reflecting the period of time between the effective 
date of the initial grant of service connection until the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) held that where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Id. at 126.  Accordingly, the Board has 
recharacterized the issue on appeal in order to comply with 
the opinion by the Court in Fenderson.  

The Board notes that the only VA examination conducted in 
conjunction with the veteran's claim on appeal was conducted 
in May 1999.  The examination was conducted without the 
examiner reviewing the veteran's medical records and claims 
file.  The duty to assist a veteran with the development of 
his claim, includes affording medical examination that 
considers veteran's prior medical examinations and treatment.  
Colayong v. West, 12 Vet App 524, 534 (1999); Fenderson v. 
West, 12 Vet. App. 119, 127 (1999).  The Court has held that 
the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Additionally, the veteran testified at his personal hearing 
before the Board in August 2001, that manifestations of his 
post-traumatic stress disorder had increased in severity 
since August 2000.  In accordance with 38 C.F.R. § 3.327 
(2001), reexaminations will be requested whenever VA 
determines there is a need to verify the current severity of 
a disability.  VA is obliged to afford veteran's 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-
95; 60 Fed. Reg. 43186 (1995).

The veteran also testified that he had received treatment at 
VA for his post-traumatic stress disorder; however, these 
records are not in the claims file.  VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that demonstrates an 
increase in severity of his 
service-connected post-traumatic stress 
disorder.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include any VA medical 
records.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  38 U.S.C.A. § 5103A.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded an 
appropriate examination for the purpose 
of identifying all post-traumatic stress 
disorder-related impairment and the 
severity of that impairment.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  The examiner must comment upon 
the presence or absence, and the 
frequency or severity of the following 
symptoms due to post-traumatic stress 
disorder:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; ability to 
establish and maintain effective work and 
social relationships; suicidal ideation; 
obsessive rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions should be provided.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that they 
are in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures.  

5.  Thereafter, the RO should conduct any 
other development deemed necessary, to 
include any necessary development and 
notification requirements under the 
Veterans Claims Assistance Act of 2000, 
and readjudicate the issue on appeal, 
with consideration of the holding in 
Fenderson, to include "staged" ratings, 
if appropriate.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
include a discussion of the evidence 
considered, and should address whether 
the veteran's claim should be submitted 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  After the veteran and his 
representative have been provided an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

